Citation Nr: 1111310	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for prostate cancer status post radical retropublic prostatectomy and bilateral pelvic lymphadenectomy, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran on his October 2007 VA Form 9 requested a Travel Board or Board videoconference hearing.  However, as documented on a VA Form 21-0820, the Veteran subsequently withdrew his request for a Board hearing.  

By an August 2009 rating action the RO granted a temporary total (100 percent) rating based on surgery for implantation of a penile pump for treatment of sexual dysfunction associated with status post prostatectomy.  This total rating was assigned for the interval from July 25, 2006, through October 31, 2006.  The RO by that rating action also re-established the previous 40 percent schedular evaluation for prostate cancer status post radical retropublic prostatectomy and bilateral pelvic lymphadenectomy, effective from November 1, 2006.  The Board does not herein further explicitly address the temporary total rating period from July 25, 2006, through October 31, 2006, though the Board does here note that no rating for the Veteran's postoperative prostate cancer disability may be at issue on appeal for that interval from July 26, 2006, through October 31, 2006, based on the total rating already assigned for that interval.  

Another appeal that had been perfected by the Veteran, of entitlement to a temporary total evaluation for treatment of a service-connected condition (specifically as related to the penile pump implantation for treatment of sexual dysfunction), was withdrawn by the Veteran's authorized representative within an "Appeal Re-Certification Review" document dated in September 2009, submitted in lieu of a VA Form 646, in which the representative informed that the claim for a temporary total rating had been satisfied by the August 2009 rating action.  Accordingly, there remains no case in controversy as to that claim for appellate review by the Board.  

FINDINGS OF FACT

1.  For the entire rating period, including any lesser rating intervals, beginning up to a year prior to the June 20, 2006, date of receipt of claim, the evidence preponderates against a recurrence of active prostate cancer.  

2.  For the entire rating period, including any lesser rating intervals, beginning up to a year prior to the June 20, 2006, date of receipt of claim, the evidence preponderates against the Veteran having urinary leakage requiring the use of absorbent materials which must be changed more than four times per day.

3.  For the entire rating period, including any lesser rating intervals, beginning up to a year prior to the June 20, 2006, date of receipt of claim, the evidence also preponderates against urinary frequency with a daytime voiding interval of less than one hour, or with awakening to void five or more times per night.  


CONCLUSION OF LAW

For the entire rating interval beginning up to one year prior to June 20, 2006, including any lesser rating intervals, an increased evaluation above the 40 percent assigned is not warranted for prostate cancer status post radical retropublic prostatectomy and bilateral pelvic lymphadenectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.115a, b, Diagnostic Codes 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was afforded a VCAA notice letter in July 2006, prior to the appealed RO adjudication of the claim for increased rating in February 2007.  He was afforded an additional VCAA notice in June 2008.  These letters provided him with general notice of the evidence required to satisfy the claim for increased rating.  He was also then afforded notice of how disability ratings and effective dates are assigned, in compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was thereafter afforded further readjudication of the claim in a May 2009 SSOC, as well as in an August 2009 RO rating action.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records, and associated all records obtained with the claims folder.  Service treatment records were previously obtained and associated with the claims file.  The RO also informed the Veteran, including in the appealed rating action and by an SOC and SSOC and the August 2009 rating action, of records obtained, and thus by implication of records not obtained, in furtherance of his claim.  

Although the Board recognizes that a disability such as the Veteran's post-operative prostate cancer with pelvic lymphadenectomy may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression as pertaining to the disorder is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim.  Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication.  In addition, the Veteran has not submitted any statement indicating that the disability in issue has increased in severity since the most treatment records were obtained in July 2009, and the record does not otherwise objectively reflect a change in severity of disability following the VA examinations for compensation purposes conducted in August 2006 and January 2008 (for the status post prostatectomy and for diabetes mellitus, respectively, both reflecting symptoms generally associated with the status post prostatectomy).  As discussed below, the Veteran's credibility with regard to his asserted symptoms have been essentially impeached, with essentially no weight afforded those assertions in the Board's adjudication herein.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a VA examination for his prostate cancer residuals in August 2006.  Thereafter, in January 2008, he was afforded an additional VA examination addressing his claimed diabetes mellitus (not a subject of this appeal) wherein symptoms of incontinence or voiding frequency, upon which the Veteran's postoperative prostate cancer disability is ratable, were also addressed. 

Those examinations were appropriately followed by review of the claim by the RO, including most recently with issuance of the August 2009 RO rating action.  The examinations, taken together with records of VA, private, and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for rating the disorder in question to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

In this case in particular, the Board has discounted the Veteran's assertions of greater incontinence or greater voiding frequency as lacking credibility, and no feasible means of supporting the claim for increased rating on an evidentiary basis is presented, short of subjecting the Veteran to round-the-clock inpatient evaluation of voiding frequency and incontinence over a several-day interval.  The Board finds that such an intensive and costly evaluation is not warranted in this case because the Board finds no reasonable likelihood that the evaluation would produce of findings supporting a higher disability evaluation.  The Board also concludes that VA bears no duty to conduct such an investigation, and ultimately in the absence of credible evidence to support his claim for increased evaluation the burden must at some point shift to the Veteran to produce independent, credible evidence of such increased severity of disability which has not been found upon VA examination.  The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has not indicated the existence of additional pertinent evidence.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for increased rating - that of objective or corroborating evidence of greater disability - was in this case based on development already undertaken, the responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Increased Rating - Prostate Cancer 

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided.  38 C.F.R. § 4.14.  It is, however, possible for a veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code.  The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another of the conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is seeking an increased disability rating in excess of the 40 percent currently assigned for his service-connected residuals of prostate cancer, status post radical retropublic prostatectomy.  These residuals are rated under Diagnostic Code (DC) 7528.  38 C.F.R. § 4.115a,b.

Pursuant to the provisions of DC 7528, a 100 percent evaluation is warranted for malignant neoplasms of the genitourinary system.  A note to that code indicates that if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note (2010).

In this case, there is no evidence of recurrence of active cancer shown or alleged. The predominant residuals of the Veteran's prostate cancer are limited to erectile dysfunction and voiding dysfunction, with voiding dysfunction shown to be manifested as frequency or incontinence.  

Erectile dysfunction is rated based on special monthly compensation, which has already been awarded the Veteran and not a subject of the present appeal.  

Voiding dysfunction is rated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding. 38 C.F.R. § 4.115a.  The criteria for a compensable rating of 20 percent for urinary leakage are the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times a day.  A 60 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day. 38 C.F.R. § 4.115a.

In addition, urinary frequency encompasses ratings ranging from 10 to 40 percent. A 20 percent rating contemplates a daytime voiding interval between one and two hours, or awakening to void three to four times per night. A 40 percent rating contemplates a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Upon a VA examination for compensation purposes in June 2003 addressing residuals of prostate cancer status post radical retropublic prostatectomy and bilateral pelvic lymphadenectomy, the examiner noted the Veteran's past history including a career post-military in a civilian occupation, followed by his self-reported current work as a minister.  The Veteran then reported that he had normal sexual activity and no difficulty with bladder control prior to the surgery, but that postoperatively he had complete loss of sexual function as well as incontinence requiring one to two pads per day, with reported leakage of urine when sitting, as well as when he jumps, runs, sneezes, coughs, and during sleep.  He further reported that his wife had left him five months ago due to his impotence.  The examiner did not have post-operative followup records for review, but assumed based on the Veteran not requiring additional cancer therapy that the cancer was not found to have spread "beyond its local confines," with the lymphadenectomies showing no evidence of spread.   

In his March 2007 notice of disagreement (NOD), the Veteran asserted that he wore absorbent materials which he had to change five to six times per night as well as two to four times during the day.  He further asserted that he would have to change more frequently but for his wearing of two pairs of underwear at once during the day.  He thereby contended that in essence he had to change himself seven times in 24 hours, and that he should be awarded a 60 percent evaluation on that basis.  

At a VA examination in January 2008 to address disability related to his service-connected diabetes mellitus, the Veteran asserted that he had experienced nocturia five to six times per night since 2006, when he had penile implantation, and that prior to that time he had leakage of urine at least four times at night.  However, he reported that this leakage had stopped since the penile implantation.  He reported that currently he had incontinence of a few drops of urine only upon coughing or sneezing.  He reported currently wearing two pairs of underwear simultaneously due to the stress incontinence, but that he did not use pads anymore since the prostatectomy, and that he did not take any medication for his incontinence.  

The Veteran's report of level of incontinence at this January 2008 examination plainly contradicts his report in his March 2007 NOD.  Yet, in the NOD, he took issue with the accuracy of reported frequency as recorded upon VA examination in August 2006.  Based on his assertions at the January 2008 diabetes examination, the Veteran's prostate cancer status-post prostatectomy would be rated at the 40 percent level based on nighttime voiding frequency, but would not meet even the criteria for a 20 percent rating based on urinary leakage.  However, it is notable that, by the Veteran's January 2008 account, this level of disability did not commence until after his penile pump implantation in July 2006.  These variances and discrepancies would present significant difficulties for rating purposes but for the fact that the Board herein in essence rejects all the assertions of incontinence and urinary frequency as lacking in credibility, based on inconsistent statements by the Veteran documented within the record which impeach his credibility based either on untruthfulness or unreliability as a historian of his own symptoms of disability.  See Caluza, supra.  

Careful review of the record reveals inconsistent statements by the Veteran made to support claims for service connection or increased evaluation for service-connected disabilities, which statements were made to support greater benefits.  Specifically, at his August 2006 VA examination to evaluate his relevant functioning including sexual functioning status-post prostatectomy, the examiner noted that the Veteran had undergone a penile pump implantation three weeks earlier.  At that August 2006 examination the Veteran asserted that he had undergone the penile pump implantation because he had suffered with total erectile dysfunction since the prostatectomy surgery in 2002, with no sexual function whatsoever.  However, past private treatment records at the Aurora Medical Center plainly reveal that, while the Veteran did have difficulty with attaining erection following the prostatectomy surgery, he had been treated with injections which were successful in producing erections between 70 and 90 percent of the time (the Veteran reported different success rates over the course of multiple treatment visits).  Thus, the Veteran's assertion at his August 2006 VA examination of having no sexual function whatsoever following the prostatectomy surgery and prior to the pump implantation was plainly false.  That false statement was made in support of a claim for greater benefits related to the post-prostatectomy pump implantation.  Thus, the Veteran is documented to have made a false statement most likely for purposes of secondary gain, at this August 2006 VA examination for compensation purposes.  

False statements are also documented at the Veteran's VA psychiatric examination for compensation purposes in September 2004, to evaluate his claimed posttraumatic stress disorder (PTSD).  At that examination the Veteran asserted that he had worked as an office assistance until his retirement in 1999, and that he had not worked since retirement.  He further reported that he did not have friends, though he participated in church services on Sunday, and that he could not tolerate being around other people.  At this examination the Veteran plainly committed a falsehood of omission by failing to note that he did not merely "participate in church services," but rather was the pastor of his church, and committed a falsehood in asserting that he had not worked since his retirement in 1999.  His statement at the examination that he could not tolerate being around others is also facially inconsistent with employment as a pastor.  His active work as a pastor would plainly undercut his claim of unemployability due to his PTSD.  The Veteran made similar false assertions at his VA examination in January 2008, when he was evaluated for disability related to diabetes.  He then asserted that he had not worked since he retired in 1999, also in support of his claim for benefits related to claimed PTSD, including unemployability benefits.  

The Veteran's psychosocial intake evaluation at a Vet Center in January 2004 plainly documents that that he was then working as a pastor, following his retirement from civil service work in 1998.  His work as a pastor is also documented in Aurora Medical Center records, with an October 2002 treatment record noting the Veteran's report that he was "employed as a pastor."  

As discussed, the Veteran has provided inconsistent statements as reflected in the record, and these inconsistent statements were made to support a greater level of disability and hence disability benefits for claimed disorders.  These inconsistent or false statements lead the Board to conclude that the Veteran lacks credibility in his assertions of severity of his residuals of prostatectomy, which statements are also made in support of greater level of disability for compensation purposes.  

In the absence of independent, corroborating evidence of frequency of  daytime or nighttime voiding or incontinence or of incontinence and need to wear absorbent pads, the Board finds that the claims file lacks credible evidence to support a greater level of disability than that reflected in the 40 percent disability evaluation already assigned.  The evidence thus preponderates against the Veteran having urinary leakage requiring the use of absorbent materials which must be changed more than four times per day.  Thus, a 60 percent rating on that basis is not warranted.  38 C.F.R. § 4.115a.  The evidence also thus preponderates against urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more times per night.  Thus, even the criteria for a 40 percent evaluation on that basis are not met.  38 C.F.R. § 4.115a.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for residuals of prostatectomy.  

The Board has reviewed the entire record and finds that a higher disability rating than the 40 rating already assigned is not supported for prostate cancer status post radical retropublic prostatectomy and bilateral pelvic lymphadenectomy, for any interval beginning up to a year prior to the June 20, 2006, date of receipt of his claim for increase.  The Board thus concludes that staged ratings for this disorder are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the entire rating period up to one year prior to June 20, 2006, and for any lesser interval, an increased rating above the 40 percent assigned is denied.  


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


